Citation Nr: 0619958	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-08 774	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for diabetes mellitus, type II, associated with 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel




INTRODUCTION

The appellant had active service from July 1966 to July 1969, 
including service in the Republic of Vietnam.  His medals and 
decorations include the Army Commendation Medal with Oak Leaf 
Cluster.

This claim comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that granted service connection for the appellant's 
diabetes mellitus, type II, associated with herbicide 
exposure, and assigned a 10 percent evaluation, effective 
from December 15, 2002.  


FINDING OF FACT

The appellant is currently in receipt of a 10 percent 
disability rating for service-connected type II diabetes 
mellitus.  There is no evidence that the appellant requires 
insulin or an oral hypoglycemic agent to control his diabetes 
mellitus.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 10 percent for service-connected diabetes mellitus, 
type II, associated with herbicide exposure, have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2005); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.119, including Diagnostic Code 7913 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§  3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of a February 2003 
letter from the RO to the appellant.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  The February 2003 
letter was issued prior to the initial adjudication of this 
claim in May 2003, and there is accordingly no prejudicial 
timing defect under Pelegrini.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The appellant was provided with notice as to the means by 
which a disability rating and effective date for the 
disability benefit award on appeal are determined by letters 
from the RO, dated March 2006 and April 2006.  Therefore, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, as well as post-service 
VA medical center medical records of treatment the appellant 
received during the pendency of his claim.  The appellant 
requested the opportunity for a personal hearing at the RO 
before a member of the Board, but later withdrew that 
request.  The Board has carefully reviewed his statements and 
concludes that he has not identified further evidence not 
already of record that could be obtained.  He, through his 
representative, has requested that he be scheduled for a VA 
examination to determine his current limitations because of 
his type II diabetes mellitus, but the Board does not feel 
that this is necessary at this time, for reasons to be 
explained below.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

II.  Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159 (b)(4).  However, if a substantially complete 
application indicates that there is no reasonable possibility 
that VA's further assistance would substantiate the claim, VA 
will refrain from providing that assistance.  38 C.F.R. 
§ 3.159 (d).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Diabetes mellitus, type II, warrants a 10 percent evaluation 
when it is manageable by restricted diet only.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  When it must be managed by a 
combination of either insulin and a restricted diet or an 
oral hypoglycemic agent and a restricted diet, then a 20 
percent evaluation is warranted.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to the disability, except as noted below.

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance) is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); citing Gilbert, 1 Vet. App. at 54. 

The appellant, through his representative, has requested a VA 
examination both because he was not provided with one 
previously and because the medical evidence in his claims 
file is over two years old.  However, in no statements 
submitted to the Board has the appellant or his 
representative alleged that the appellant is now taking 
insulin or a hypoglycemic agent in order to control his type 
II diabetes mellitus.  Accordingly, there is no issue about 
whether the appellant qualifies for a higher initial rating 
under the present rating criteria and there is no reasonable 
possibility that a VA examination would substantiate his 
claim for an increased initial rating.

Service connection was granted for diabetes mellitus, type 
II, associated with herbicide exposure, which was rated 10 
percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
(DC) 7913, effective December 15, 2002, the date the 
appellant's claim was filed.  The appellant's post-service VA 
medical center treatment records have been obtained and are 
part of the appellant's file.  These records reflect that, 
although the appellant has been receiving regular medical 
treatment for diabetes mellitus, it has been managed only 
with diet and exercise.  Therefore, the appellant's type II 
diabetes mellitus has not reached the level of a 20 percent 
disability rating under the rating criteria, which require 
that the appellant take either insulin or an oral 
hypoglycemic agent in addition to managing his or her diet to 
control the diabetes mellitus.  An increased initial rating 
for type II diabetes mellitus is therefore not warranted.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant, as required by 
Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  The appellant has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown¸ 9 Vet. App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. 
App. 337 (1996).


ORDER

An initial disability rating in excess of 10 percent for 
diabetes mellitus, type II, associated with herbicide 
exposure, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


